IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


RACHEL BABU,                            : No. 512 EAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (TEMPLE CONTINUING CARE           :
CENTER),                                :
                                        :
                  Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 22nd day of April, 2015, the Petition for Allowance of Appeal is

DENIED.